


Exhibit 10.1
March 23, 2016


VIA Email


Kenneth Fuller
[Address]


Dear Ken:
This letter will serve to confirm our offer of an employment opportunity with
LaSalle Hotel Properties (the “Company”) as Chief Financial Officer, beginning
no later than April 25, 2016.
You will report to the President and Chief Executive Officer of the Company and
will have the duties and responsibilities as will be determined by the President
and Chief Executive Officer.
For calendar year 2016, your base salary will be $400,000 per year, payable
semi-monthly on the 15th and last day of the month. You will also be eligible to
receive a bonus in the target amount of $250,000 per year. Your 2016 bonus will
be prorated based on your dates of employment during 2016. Your base salary and
any target bonus will be payable in accordance with the Company’s pay practices,
including subject to legally required or authorized payroll deductions and
applicable tax withholdings.
Payment of your “target” bonus will be based upon an evaluation of your
individual performance against specific objective and subjective standards by us
and the compensation committee of our board of trustees. These performance
evaluations will occur throughout the year on an on-going basis. Your
performance against these objectives may lead to receiving more than, or less
than, your scheduled target bonus, and this determination will be based on your
individual efforts and performance. Bonus payments will also vary in a year
based upon the Company’s results compared to the year’s business plan, the
Company’s performance as measured against that of its peers and our collective
performance against management’s business objectives. All of these criteria,
individual and collective, may change from year to year, as determined by the
compensation committee.
It is our policy to pay bonuses annually (i.e., bonuses are earned and payable
only to those individuals who are employees at the time bonuses are paid).
Subject to the




--------------------------------------------------------------------------------




Mr. Kenneth Fuller
March 23, 2016
Page 2
terms of the Severance Agreement referenced below, if you leave the Company for
any reason during your first evaluation period, or during future evaluation
years, there will be no pro rata payment of the annual bonus or other
compensation.
In addition, as part of a long-term compensation plan, you will receive the
following restricted share grants after your acceptance of this offer:
1.
Time-Based Restricted Share Grant - A grant of restricted stock valued at
$250,000, which will vest one-third on 1/1/17, one-third on 1/1/18 and the
remaining 1/3 on 1/1/19. You will receive dividends on said shares as dividends
are paid on the Company’s common shares.

2.
Performance-Based Restricted Share Grant - A performance-based restricted share
grant valued at the target amount of $300,000. For one-half of such
performance-based restricted shares, the measurement period would be from 1/1/16
to 12/31/18, and for the remaining one-half of such performance-based restricted
shares, the measurement period would be from 7/1/16 to 6/31/19. The earned
performance-based shares will be issued and fully vested at the end of the
respective measurement periods, 1/1/19 and 7/1/19, respectively. Dividends will
be paid for shares earned during the performance period.

3.
One-time Signing Bonus - A one-time signing bonus in the amount of $200,000 to
be paid during the second quarter of 2016.

The actual number of shares or target shares for each award will be determined
based on the closing price of the Company’s common share the day prior to your
start date. In addition, the above awards would be made, and be subject in all
respects to the terms and conditions of, written award agreements, copies of
which are attached.
In addition to your direct compensation, you will be eligible to receive other
benefits of employment as an officer with our Company. Among them are:
1.
Change in Control Severance Agreement, a form of which agreement is attached.

2.
Indemnification Agreement, a form of which agreement is attached.





--------------------------------------------------------------------------------




Mr. Kenneth Fuller
March 23, 2016
Page 3
1.
Coverage under the Company's health and life insurance program, which is
currently placed with CareFirst. This will take place the day you start your
employment with the Company. The health, dental and life insurance package
premiums are paid by the Company. Detailed information on the insurance program
will be provided to you when you fill out the necessary applications.

2.
Participation in the Company’s Savings and Retirement Plan, which begins after
you meet certain eligibility requirements. Under this 401(k) Plan, an employee
may elect to contribute both pretax and after-tax earnings through payroll
deduction each year. The Company provides a matching contribution of 100% on the
first 4% of pretax funds saved by the employee after the employee meets
additional eligibility requirements. All employee and Company contributions are
100% vested immediately. Additional details will be provided upon acceptance of
this offer.

3.
Eligibility in LaSalle Hotel Properties’ Employee Rate Program.

Employment with the Company is not for a fixed period of time as your employment
will be “at will.” This means either the Company or you may terminate your
employment at any time for any reason.
During your employment with the Company, you agree not to engage in any business
or other activities that create a conflict of interest or potential conflict of
interest with your duties and responsibilities to the Company. Notwithstanding
the foregoing, the Company acknowledges your investments in certain multi-family
residential properties (Hanover Courts, Riverstone, and Minnesota Flats) and
agrees your investment in these properties shall not be treated as a breach of
this paragraph, provided that such activities do not interfere with the
performance of your job duties for the Company, nor shall investment in future
multifamily properties approved by the Company. For the avoidance of doubt, you
and the Company agree that the exception set forth in this paragraph is limited
to investments in certain multi-family residential properties and does not apply
to investments in hotels.
This letter describes in full the offer of employment that has been extended to
you and supersedes any previous oral or written offer or representations that
may have been made. This letter will be governed and construed in accordance
with the laws




--------------------------------------------------------------------------------




Mr. Kenneth Fuller
March 23, 2016
Page 4
of the State of Maryland. This letter may be amended or modified only with the
written consent of you and the Company’s board of trustees.
Please indicate your acceptance of this offer by signing the enclosed copy of
this letter and returning it to me no later than March 25, 2016. We are looking
forward to your return to the Company and feel confident that our future efforts
together will be satisfying and rewarding.


Very truly yours,
/s/ Michael D. Barnello                        
Michael D. Barnello    
President and Chief Executive Officer
LASALLE HOTEL PROPERTIES




Accepted by: /s/ Kenneth Fuller                    
Date: March 25, 2016                            




